976 F.2d 1445
298 U.S.App.D.C. 141
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Ricardo SMITH, Appellant.
No. 90-3133.
United States Court of Appeals, District of Columbia Circuit.
Oct. 1, 1992.Rehearing and Rehearing En BancDenied Dec. 18, 1992.

Before HARRY T. EDWARDS, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   On consideration thereof, it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed for the reasons set forth by the district court.   The district court properly sentenced the appellant pursuant to section 2D1.1(a)(3) of the United States Sentencing Guidelines (U.S.S.G. or Guidelines) for his violation of 18 U.S.C. § 371 (conspiracy) and pursuant to U.S.S.G. § 2D1.6(a) for his violation of 21 U.S.C. § 843(b) (use of communication facility in drug felony).   See United States v. Adonis, 891 U.S. 300, 302 (D.C.Cir.1989).   Because the five-year maximum imprisonment imposed by statute for violation of 18 U.S.C. § 371 is less than the total punishment permitted under the Guidelines, the district court correctly ordered the sentences to run consecutively pursuant to U.S.S.G. § 5G1.2(d).


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).